DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Drawings
The drawings were received on 9/14/2020. These drawings are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment to the specification filed 9/14/2020 has been entered.
Response to Amendment
The amendment to the claims filed 9/14/2020 has been entered:
Claims 1-8, 16-18, and 23-35 are cancelled.
Claims 9-15, 19-22, and 36-43 are active.
Claim Objections
Claims 10, 13-15, 19, and 42 are objected to because of the following informalities:
Regarding claim 10, the word “said” should be inserted between “each” and “compensator slot” in line 2.
Regarding claims 13-14, the phrases “ones of the”, for example, should be inserted after “adjacent” in line 1.
Regarding claim 15, the word “said” should be inserted before “adjacent” in line 2.
Regarding claim 19, the word “reward” in line 17 should say “rearward”.
Regarding claim 42, the word “slots” should be inserted at the end of line 24.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-15, 19-22, and 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “wherein the compensator slots are equally spaced” in line 2 is unclear as claimed. Is applicant referring to the slots of each of the first series of compensator slots, the slots of each of the second series of compensator slots, or both? Is applicant claiming that the first series of slots are equally spaced from the second series of slots, that the slots in the first series of slots are equally spaced with respect to each other, or that the slots in the second series of slots are equally spaced with respect to each other? Also, a word such as “substantially” should be inserted before “equally” since it is impossible for the slots to be perfectly equally spaced.
Regarding claim 12, the limitation “wherein the cross sections of the compensator slots are identical” in lines 1-2 is unclear as claimed. The limitation suggests that the compensator slots have multiple cross sections, while only one cross section of the compensator slots was claimed. Additionally, the metes and bounds of the word “identical” are unclear as claimed. What is and is not considered identical? What features must be required in order to the cross section of each compensator slot to be considered identical? The word “identical” further appears to be a relative term, since it’s impossible for each compensator slot to be exactly identical.
Regarding claims 19-21, the limitation “said series of compensator slots” is recited throughout the claims. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “said series of compensator slots” refers to the previously claimed first series of compensator slots, the previously claimed second series of compensator slots, or both.
Regarding claims 19-20, the limitation “the series of compensator slots consists of an equal number of slots as the series of barrel grooves has barrel grooves” in lines 9-10 is unclear as claimed. It is the belief of the examiner that applicant intended to claim that there are an equal number of the slots in the first series of compensator slots, the slots in the second series of compensator slots, and the barrel grooves in the series of barrel grooves. Clarification is required.
Further regarding claims 19-20, the limitation “each barrel groove in the series of barrel grooves axially overlaps a corresponding slot of said series of compensator slots” in lines 11-12 is unclear as claimed. Applicant previously claimed that each barrel groove is circumferentially oriented about the barrel, that there are an equal number of the slots in the first series of compensator slots, the slots in the second series of compensator slots, and the barrel grooves in the series of barrel grooves, and that the first and second series of compensator slots are on opposite sides of an imaginary plane including the central axis. However, it’s impossible for there to be an equal number of the slots in the first series of compensator slots, the slots in the second series of compensator slots, and the barrel grooves in the series of barrel grooves as claimed if each circumferentially oriented barrel groove axially overlaps a corresponding slot of the first series of compensator slots and a corresponding slot of the second series of compensator slots.
Claims 19-20 further recite the limitations “the racetrack-shaped cross section” in line 15 and “a corresponding compensator slot” in line 22. There is insufficient antecedent basis for these limitations in the claims. A racetrack-shaped cross section was not previously claimed, and a corresponding compensator slot was previously claimed. Clarification is required. 
Regarding claim 36, the word “sized” in line 21 is unclear as claimed as to what size the void must be in order to be considered “sized for receiving…”. Clarification is required. It is the examiner’s belief that the limitation should instead say “adapted” or “configured”.
Regarding claim 41, the phrase “sized and shaped” in the last line is unclear as claimed as to what size and shape the forward portion surface of the barrel must be in order to be considered “sized and shaped to receive…”. Clarification is required. It is the examiner’s belief that the limitation should instead say “adapted” or “configured”
Regarding claim 41, the limitation “an abround cross section” in line 12 is unclear as claimed. For examination, it was assumed that applicant intended to claim that each compensator slot in the series of compensator slots has an obround cross section.
Regarding claim 41, the limitation “the recesses” at the end of the last line is unclear as claimed. Applicant previously claimed that each pair of adjacent ribs in the series of annular ribs defines a recess into which at least one compensator slot of the series of compensator slots extends. As such, only one recess was previously claimed.
Regarding claim 42, the limitations “the series of recesses… recesses” (line 3), “recesses” (line 5), and “each recess” (line 6) are unclear as claimed. Again, applicant previously claimed that each pair of adjacent ribs in the series of annular ribs defines a recess into which at least one compensator slot of the series of compensator slots extends. As such, only one recess was previously claimed.
Claim 43 recites the limitation “corresponding adjacent recesses” in line 3. There is insufficient antecedent basis for this limitation in the claim. Again, applicant previously claimed that each pair of adjacent ribs in the series of annular ribs defines a recess into which at least one compensator slot of the series of compensator slots extends. As such, only one recess was previously claimed. Therefore, it is unclear whether the adjacent recesses are intended to be the 
Claims 13-15, 22, and 37-40 are rejected for depending from an indefinite claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of Tindal (US 10809033), herein ‘Tindal’, in view of Hull et al. (US 5811714), herein ‘Hull’.
Claim 9 of the present application is identical to claim 8 of Tindal except that Tindal recites that the width of the cross section is less than about seventy percent of the bore diameter, whereas claim 9 of the present application recites that the width of the cross section is less than about fifty percent of the bore diameter. Similarly, claim 10 of the present application requires only that the width of the cross section is less than about forty percent of the bore diameter. Applicant’s specification only recites that the width should be less than about seventy percent of the bore diameter (par. 8), and does not otherwise include any discussion of how having a width that is less than fifty percent or less than forty percent provides any sort of improvement or advantage over a width that is less than seventy percent.
Hull teaches a firearm component (10; Fig. 7) comprising a barrel (30) having a bore with a bore diameter (Fig. 6) and a plurality of slots (32-36) therein, wherein the slots have a length measured along a vertical major axis (Fig. 7) and a width measured along a horizontal minor axis (Fig. 7), wherein the width is less than about forty percent of the bore diameter (Figs. 6-7; the bore diameter is measured at approximately 12 mm and the width of the slots is measured at approximately 4 mm, so the width of the slots is approximately 33 % of the bore diameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the width of the slots of Tindal to be less than forty percent of the bore diameter (and therefore also less than fifty percent of the bore diameter) as taught by Hull since it has been held that changes in size are generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 9-10 would be allowable with the submission of a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).
Claims 11-15, 19-22, and 36-43 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Independent claim 9 contains allowable subject matter for the same reasons as those for claim 8 in application 16204923, which corresponds to US Patent 10809033. Additionally, claim 9 would be allowable with the submission of a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) because claim 9, as detailed above, is identical to allowed claim 8 of the ‘033 patent except that claim 9 of the present application recites that the width of the cross section of the slots measured along the minor axis at the interior surface of the barrel is less than about fifty percent of the bore diameter, whereas claim 8 of the ‘033 patent recites that the width of the cross section of the slots measured along the minor axis at the interior surface of the barrel is less than about seventy percent of the bore diameter. Similarly, claim 10 of the present application requires only that the width of the cross section of the slots measured along the minor axis at the interior surface of the barrel is less than about forty percent of the bore diameter.
Independent claim 36 contains allowable subject matter for the same reasons as those for claim 1 in application 16204923, which corresponds to US Patent 10809033. Additionally, claim 36 of the present application is identical to claim 1 of the ‘033 patent except that claim 1 also recites that at least a portion of cross section extends below the central bore axis and that the interval between each adjacent pair of slots in the series of compensator slots has a width at the interior surface of the barrel that is greater than the width of each slot in the adjacent pair of slots, while claim 36 of the present application also recites that a housing is releasably connected to the elongated barrel and has a cylindrical surface defining a void for receiving a forward portion of 
Independent claim 41 is allowable for the same reasons as independent claim 36 because claim 41 is identical to claim 36 except that claim 41 does not recite the limitation that a housing is releasably connected to the elongated barrel and has a cylindrical surface defining a void for receiving a forward portion of the barrel, where the void has an axis that is coaxial with the central bore axis and wherein the housing has a series of chambers extending circumferentially around the barrel and spaced at intervals along the void such that one chamber of the series of chambers axially overlaps one compensator slot of the series of compensator slots. Instead, claim 41 further recites the limitation that a series of annular ribs is spaced at intervals along the barrel, where each pair of adjacent ribs in the series of annular ribs defines a recess into which at least one compensator slot of the series of compensator slots extends, where a slide has a forward portion with a surface that receives the barrel and covers the recesses. However, even lacking the above claim limitations recited in claim 36, the inclusion of the above limitations in claim 41 renders the closest prior art insufficient to teach, or make obvious, independent claim 41.
Conclusion
Claims 9-15, 19-22, and 36-43 are rejected. Claims 1-8, 16-18, and 23-35 are cancelled.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641